Order, Supreme Court, New York County (Laura Drager, J.), entered on or about November 12, 1998, which granted defendant’s CPL 30.30 motion to dismiss the indictment on speedy trial grounds, unanimously reversed, on the law and the facts, the motion denied, the indictment reinstated, and the matter remitted for further proceedings.
The motion court erroneously charged the People with the entire 13-day period from February 24, 1998 through March 9, 1998. The record establishes that the People requested an adjournment of the matter to March 3rd. Defense counsel requested March 9th. The court should have excluded the additional 6 days requested by defense counsel to accommodate his schedule (People v Goodwin, 209 AD2d 228, lv denied 85 NY2d 862). Deducting this period of time from the total of 185 days found by the motion court brings the time chargeable to the prosecution within the statutory maximum. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.